department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number release date uil the honorable charles t canady u s house of representatives washington dc dear mr canady this letter is in response to your inquiry dated date on behalf of your constituent retirement_system provided to certain state_or_local_government employees in lieu of social_security coverage administrative costs charged against the account of a part- time temporary or seasonal employee may reduce the principal_amount of the employee’s account we provide the following general information in response to asks whether under a defined contribution question a defined contribution retirement_system does not satisfy the minimum benefit requirement unless the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or the employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings on the trust fund whether the interest rate with which an employee’s account is credited is reasonable is determined after reducing the rate to adjust for the payment of any administrative expenses the employment_tax regulations include a special rule for part-time temporary or seasonal employees that requires the employee’s minimum benefit to be nonforfeitable the minimum benefit is considered nonforfeitable if the employee is unconditionally eligible to receive a single sum distribution on account of death or separation_from_service the minimum distribution equals of compensation_for all periods of credited service and the determination whether the employee’s retirement benefit meets the minimum benefit requirement takes into account all periods of credited service generally wages of an employee of a state_or_local_government are subject_to federal_insurance_contributions_act fica_taxes unless the employee is a member of a cid cid cid cor-122957-00 retirement_system maintained by the state_or_local_government entity the services provided by employees who are members of a retirement_system are excepted from the definition of the term employment for fica tax purposes for service in the employ of a state_or_local_government entity to qualify for the exception from employment the employee must be a member of a retirement_system that provides at least a minimum level of retirement benefits to that employee to meet this minimum benefit requirement a pension annuity retirement or similar fund or system must provide a retirement benefit to the employee comparable to the benefit provided under the old-age portion of the old-age survivor and disability insurance program of social_security whether a retirement_system meets this requirement is generally determined by the facts and circumstances of each case and on an individual basis a defined contribution retirement_system maintained by a state_or_local_government entity meets the minimum benefit requirement if allocations to an employee’s account not including earnings for a period are at least percent of the employee’s compensation_for service during that period the period used to determine whether the defined contribution retirement_system meets the minimum benefit requirement need not remain the same from day to day as long as the period begins on or after the beginning of the plan_year and ends on the date the determination is made an employee is treated as a member of a retirement_system only if he or she actually participates in the system and actually receives an allocation sufficient to satisfy the minimum benefit requirement percent of the employee’s compensation an employee is a member of a defined contribution retirement_system with respect to services performed on a given day if on that day he or she has satisfied all conditions for receiving an allocation to an account that meets the minimum benefit requirement during any period ending on that day and beginning on or after the beginning of the plan_year a part-time seasonal or temporary employee is generally not a member of a defined contribution retirement_system on a given day unless any benefit relied upon to meet the minimum benefit requirement is 100-percent nonforfeitable on that day a part- time seasonal or temporary employee’s benefit under a retirement_system is considered nonforfeitable on a given day if on that day the employee is unconditionally entitled under the retirement_system to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant’s_compensation for all periods of credited service taken into account in determining whether the employee’s benefit under the retirement_system meets the minimum benefit requirement additionally the participant must be entitled to interest on the distributable_amount through the date of distribution at a rate satisfying the reasonable interest rate requirements i hope this information is helpful if i can be of further assistance in this matter please contact me or dan boeskin id of this office at cor-122957-00 sincerely jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
